Citation Nr: 1453764	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, and again in January 2013, the Board remanded these claims for further development.

In January 2013, the Board issued a decision denying the Veteran's claims for service connection of back and knee disorders, while remanding his PTSD and sleep disorder claims for additional development.  The Board subsequently also denied service connection for PTSD and a sleep disorder in a November 2013 decision.  

Both the Board's January 2013 and November 2013 decisions were appealed to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Veteran's claims were denied, and in December 2013 and July 2014 the Court granted Joint Motions for Remand (JMRs) by the Veteran's representative and the VA General Counsel from December 2013 and June 2014.  The Board does note that, to the extent that entitlement to a sleep disorder was denied on a direct basis in November 2013, this single aspect of the Board's prior decisions was left intact.

In short, the issues indicated above have been effectively returned to the Board with orders to comply with December 2013 and June 2014 JMRs.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Back and Right Knee Disorders

The Veteran contends that he sustained back and knee injuries during service, specifically that the disorders are due to jumping in and out of helicopters in Vietnam in his capacity as a helicopter repairman - which his DD 214 confirms to have been his primary military occupational specialty.  The Veteran's service treatment records shows no treatment for either a back disorder or a right knee disorder during service, and at separation in February 1972, no abnormality was noted.  

Following separation from service, private records show that in June 1976, the Veteran was treated for a laceration of the right knee, as well as fractures of the tibia and fibula.  In July 1976, sutures were removed from the right knee, the wound was well healed, and a cast was applied.  Follow-up continued and in December 1976 the tibia was not healed although the fibula was well healed.  January 1977, the Veteran fell from a horse landing on the cast, and it was noted that the fracture had not changed.  The evidence also reflects that in October 1998, the Veteran was in a motor vehicle accident, injuring his low back.  He reported driving a semi-truck that lost control and rolled over on its side.  

To the extent that the Veteran is competent to report on symptoms which are capable of lay observation, he is competent to endorse in-service pain and injures.

The Veteran has not been supplied with VA examinations regarding either of the foregoing issues.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA examinations of the back and right knee are warranted prior to adjudication of the claims on the merits.

Service Connection for PTSD

In a January 2013 remand, the Board ordered, among other things, that the Veteran be provided with a VA examination by an examiner who had not previously examined him, in order to evaluate his claim for service connection for a psychiatric disorder to include PTSD.

Pursuant to the remand order, the Veteran was provide with a new VA examination, however, the examination was conducted by the same physician who had previously conducted the Veteran's examination.  To address this matter, an addendum opinion was provided by a second physician, however, as noted in the parties' June 2014 JMR, the second examiner did not conduct an actual, clinical, in-person examination of the Veteran.

The Board has an obligation and duty to "insure [the RO's] compliance" with the terms of its own remand orders.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Here, the Board finds that in failing to provide the Veteran with an examination by a clinician who had not previously examined him, the RO did not comply, or substantially comply, with the Board's ordered development on remand in January 2013.

Service Connection for a Sleep Disorder

The Board reiterates that to the extent that service connection for a sleep disorder on a direct basis has already been denied, such denial is final and has remained undisturbed by the Court.  Nonetheless, service connection as secondary to a service-connected disability is currently on appeal pursuant to the Court's July 2014 order granting the parties' June 2014 JMR.

The Veteran claims that he has sleep apnea related to a service-connected disorder, and specifically to PTSD.  Because the matter of service connection on a secondary basis rests on the extent to which service connection has been established for other disabilities, the Board finds that this issue is inextricably intertwined with the issues of service connection subject to remand orders below.  The Board cannot adjudicate the matter at this time, and thus it too must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations of the right knee and back.  The complete claims file is to be made available to the examiner, and on examination all current disorders of the right knee and back are to be identified.

For each back and right knee disorder identified, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood or higher) a result of service, to include the Veteran's reports of entering and exiting helicopters during service.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a psychiatric disorder to include PTSD, by an examiner who has not previously examined him.  The RO is notified that merely providing a review or addendum opinion by an examiner who has not previously considered this matter is not sufficient.  Rather, the Veteran must undergo an actual, clinical examination by a party who has not conducted an actual, clinical examination of the Veteran in the past.

The notice letter informing him of the scheduled examination must be associated with the claims file. 

A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report is to reflect that such a review of the claims file was made.

All indicated studies should be performed, to include psychological testing, and all findings should be reported in detail.  In reviewing the Veteran's claims file, the examiner should address the Veteran's claimed stressors including his statement regarding witnessing bombs hitting buildings during his service in Vietnam and being stabbed during service.  

The examiner should identify all of the Veteran's current acquired psychiatric disorders, and expressly stated whether the Veteran has PTSD.

For each acquired psychiatric disorder identified, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood or higher) a result of service, to include any in-service stressful events. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing all indicated development, readjudicate the claims of service connection for back and right knee disorders, an acquired psychiatric disorder to include PTSD, and service connection for a sleep disorder on a secondary basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

